Exhibit 10.14
RELIANCE STEEL & ALUMINUM CO.
DEFERRED COMPENSATION PLAN
(Effective December 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE 1 DEFINITIONS     1  
 
            ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY     7  
 
           
2.1.
  Selection by Committee     7  
 
           
2.2.
  Enrollment and Eligibility Requirements; Commencement of Participation     7  
 
            ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/
VESTING/CREDITING/TAXES     7  
 
           
3.1.
  Maximum Deferral     7  
 
           
3.2.
  Timing of Deferral Elections; Effect of Election Form     8  
 
           
3.3.
  Withholding and Crediting of Annual Deferral Amounts     8  
 
           
3.4.
  Company Contribution Amount     9  
 
           
3.5.
  Vesting     9  
 
           
3.6.
  Crediting/Debiting of Account Balances     10  
 
           
3.7.
  FICA and Other Taxes     11  
 
            ARTICLE 4 SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES     11  
 
           
4.1.
  Scheduled Distributions     11  
 
           
4.2.
  Postponing Scheduled Distributions     12  
 
           
4.3.
  Other Benefits Take Precedence Over Scheduled Distributions     12  
 
           
4.4.
  Unforeseeable Emergencies     13  
 
            ARTICLE 5 CHANGE IN CONTROL BENEFIT     13  
 
           
5.1.
  Change in Control Benefit     13  
 
           
5.2.
  Payment of Change in Control Benefit     13  
 
            ARTICLE 6 RETIREMENT BENEFIT     13  
 
           
6.1.
  Retirement Benefit     13  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
           
6.2.
  Payment of Retirement Benefit     14  
 
            ARTICLE 7 TERMINATION BENEFIT     15  
 
           
7.1.
  Termination Benefit     15  
 
           
7.2.
  Payment of Termination Benefit     15     ARTICLE 8 DEATH BENEFIT     16  
 
           
8.1.
  Death Benefit     16  
 
           
8.2.
  Payment of Death Benefit.     16  
 
            ARTICLE 9 BENEFICIARY DESIGNATION     17  
 
           
9.1.
  Beneficiary     17  
 
           
9.2.
  Beneficiary Designation; Change; Spousal Consent     17  
 
           
9.3.
  Acknowledgment     17  
 
           
9.4.
  No Beneficiary Designation     17  
 
           
9.5.
  Doubt as to Beneficiary     17  
 
           
9.6.
  Discharge of Obligations     17  
 
            ARTICLE 10 LEAVE OF ABSENCE     18  
 
           
10.1.
  Paid Leave of Absence     18  
 
           
10.2.
  Unpaid Leave of Absence     18  
 
            ARTICLE 11 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION     18  
 
           
11.1.
  Termination of Plan     18  
 
           
11.2.
  Amendment     19  
 
           
11.3.
  Plan Agreement     19  
 
           
11.4.
  Effect of Payment     19  
 
            ARTICLE 12 ADMINISTRATION     19  
 
           
12.1.
  Committee Duties     19  
 
           
12.2.
  Administration Upon Change In Control     19  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
12.3.
  Agents     19  
 
           
12.4.
  Binding Effect of Decisions     20  
 
           
12.5.
  Indemnity of Committee     20  
 
           
12.6.
  Employer Information     20  
 
            ARTICLE 13 OTHER BENEFITS AND AGREEMENTS     20  
 
           
13.1.
  Coordination with Other Benefits     20  
 
            ARTICLE 14 CLAIMS PROCEDURES     20  
 
           
14.1.
  Presentation of Claim     20  
 
           
14.2.
  Notification of Decision     20  
 
           
14.3.
  Review of a Denied Claim     21  
 
           
14.4.
  Decision on Review     21  
 
           
14.5.
  Legal Action     22  
 
            ARTICLE 15 TRUST     22  
 
           
15.1.
  Establishment of the Trust     22  
 
           
15.2.
  Interrelationship of the Plan and the Trust     22  
 
           
15.3.
  Distributions From the Trust     22  
 
            ARTICLE 16 MISCELLANEOUS     22  
 
           
16.1.
  Status of Plan     22  
 
           
16.2.
  Unsecured General Creditor     23  
 
           
16.3.
  Company’s Liability     23  
 
           
16.4.
  Nonassignability     23  
 
           
16.5.
  Not a Contract of Employment     23  
 
           
16.6.
  Furnishing Information     23  
 
           
16.7.
  Terms     25  
 
           
16.8.
  Captions     24  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
16.9.
  Governing Law     24  
 
           
16.10.
  Notice     24  
 
           
16.11.
  Successors     24  
 
           
16.12.
  Spouse’s Interest     24  
 
           
16.13.
  Validity     24  
 
           
16.14.
  Incompetent     24  
 
           
16.15.
  Distribution in the Event of Income Inclusion Under Code Section 409A     25  
 
           
16.16.
  Deduction Limitation on Benefit Payments     25  
 
           
16.17.
  Limited Cashout     25  
 
           

-iv-



--------------------------------------------------------------------------------



 



PURPOSE
     The purpose of this Plan is to provide specified benefits to a select group
of management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Reliance Steel &
Aluminum Co., a California corporation, and its subsidiaries, if any, that
participate in this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
     This Plan is intended to comply with all applicable laws, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. In order to
transition to the requirements of Code Section 409A and related Treasury
Regulations, the Committee may make available to Participants certain transition
relief provided under Notice 2007-86, as described more fully in Appendix A of
this Plan.
ARTICLE 1
DEFINITIONS
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
     “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Company equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.
     “Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Company equal to (a) the sum of the Participant’s Annual Deferral
Amount and Company Contribution Amount for any one Plan Year, plus (b) amounts
credited or debited to such amounts pursuant to this Plan, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.
     “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary and/or Bonus that a Participant defers in accordance with Article 3 for
any one Plan Year, without regard to whether such amounts are withheld and
credited during such Plan Year.
     “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s Account Balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or about the
Participant’s Benefit

-1-



--------------------------------------------------------------------------------



 



Distribution Date, and the amount of each subsequent annual payment shall be
calculated on or about each anniversary of such Benefit Distribution Date. For
purposes of this Plan, the right to receive a benefit payment in annual
installments shall be treated as the entitlement to a single payment.
     “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, director fees and
other fees, and automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.
     “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.
     “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.
     “Benefit Distribution Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution, but not necessarily the date on which such
distribution will occur. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
8, as applicable.
     “Board” shall mean the board of directors of the Company.
     “Bonus” shall mean any compensation, in addition to Base Salary, earned by
a Participant under any Employer’s annual bonus and cash incentive plans.
     “Change in Control” shall mean the occurrence of a “change in the
ownership” or a “change in the effective control” of the Company, as determined
in accordance with this Section.
     In determining whether an event shall be considered a “change in the
ownership” or a “change in the effective control” of the Company, the following
provisions shall apply:
          (a) A “change in the ownership” of the Company shall occur on the date
on which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in

-2-



--------------------------------------------------------------------------------



 



accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of the Company, or to have effective control of the
Company within the meaning of part (b) of this Section, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the
ownership” of the Company.
          (b) A “change in the effective control” of the Company shall occur on
either of the following dates:
               (i) The date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing 50% or more of the total voting power of the
stock of the Company, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or more
of the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or
               (ii) The date on which a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(vi).
     “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
     “Committee” shall mean the committee described in Article 12.
     “Company” shall mean Reliance Steel & Aluminum Co., a California
corporation, and any successor to all or substantially all of the Company’s
assets or business.
     “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.
     “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.
     “Employee” shall mean a person who is an employee of an Employer.
     “Employer(s)” shall be defined as follows:
          (a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan.

-3-



--------------------------------------------------------------------------------



 



          (b) For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:
               (i) The entity for which the Participant performs services and
with respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and
               (ii) All other entities with which the entity described above
would be aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.
     “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), sponsored or adopted by the Employer, as it may be
amended from time to time, or any successor thereto.
     “Participant” shall mean any Employee (a) who is selected to participate in
the Plan, and (b) whose executed Plan Agreement (if requested by the Committee),
Election Form and Beneficiary Designation Form are returned to the Committee;
and (b) whose executed Plan Agreement (if requested by the Committee) is
accepted by the Committee.
     “Plan” shall mean the Reliance Steel & Aluminum Co. Deferred Compensation
Plan, which shall be evidenced by this instrument, as it may be amended from
time to time, and by any other documents that together with this instrument
define a Participant’s rights to amounts credited to his or her Account Balance.
     “Plan Agreement” shall mean a written agreement in the form prescribed by
or acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.
     “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

-4-



--------------------------------------------------------------------------------



 



     “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of age 65 with 10 Years of Service.
     “Separation from Service” shall mean a termination of services provided by
a Participant, whether voluntarily or involuntarily, other than by reason of
death, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h). In determining whether a Participant has experienced a Separation
from Service, the following provisions shall apply:
          (a) For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (d) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
          (b) If a Participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Participant and
the Employer shall be treated as continuing intact, provided that the period of
such leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with the Employer under an applicable statute or
by contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
          (c) For a Participant who provides services to an Employer as an
independent contractor, except as otherwise provided in part (d) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.
          (d) For a Participant who provides services to an Employer as both an
Employee and an independent contractor within a Plan Year, a Separation from
Service generally shall not occur until the Participant has ceased providing
services for such Employer as both an Employee and independent contractor, as
determined in accordance with the provisions set forth in parts (a) and (c) of
this Section, respectively. Similarly, if a Participant either (i) ceases
providing services for an Employer as an independent contractor and begins
providing

-5-



--------------------------------------------------------------------------------



 



services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (a) and (c) of this Section.
     “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:
          (a) The Committee’s identification of the individuals who fall within
the definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and
          (b) Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified Employee for purposes of this Plan if such Participant experiences a
Separation from Service during the 12-month period that begins on April 1st
following the applicable identification date.
     “Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.
     “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.
     “Years of Plan Participation” shall mean the total number of full Plan
Years a Participant has been a Participant in the Plan prior to his or her
Separation from Service (determined without regard to whether deferral elections
have been made by the Participant for any Plan Year). A partial year shall not
be treated as a full Plan Year for purposes of this definition.
     “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring by the first Employer and

-6-



--------------------------------------------------------------------------------



 



that, for any subsequent year, commences on an anniversary of that hiring date.
A partial year of employment shall not be treated as a Year of Service.
ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY
     2.1. Selection by Committee. Participation in the Plan shall be limited to,
as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees. From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.
     2.2. Enrollment and Eligibility Requirements; Commencement of
Participation.
          (a) As a condition to participation, each selected Employee shall
complete, execute and return to the Committee a Plan Agreement (if requested by
the Committee), an Election Form and a Beneficiary Designation Form by the
deadline(s) established by the Committee in accordance with the applicable
provisions of this Plan. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.
          (b) Each selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Employee has met all enrollment requirements set forth in
this Plan and required by the Committee, including returning all required
documents to the Committee within the specified time period.
          (c) If an Employee fails to meet all requirements established by the
Committee within the period required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.
ARTICLE 3
DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/
VESTING/CREDITING/TAXES
     3.1. Maximum Deferral.
          (a) Annual Deferral Amount. For each Plan Year, only those
Participants selected by the Committee may elect to defer, as his or her Annual
Deferral Amount, Base Salary and/or Bonus up to the following maximum
percentages for each deferral elected:

          Deferral   Maximum Percentage
Base Salary
    75 %
Bonus
    100 %

          (b) Short Plan Year. Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, then to the
extent required by Section 3.2 and Code Section 409A and related Treasury
Regulations, the maximum amount of the Participant’s Base Salary or Bonus that
may be deferred by the Participant for the Plan Year shall

-7-



--------------------------------------------------------------------------------



 



be determined by applying the percentages set forth in Section 3.1(a) to the
portion of such compensation attributable to services performed after the date
that the Participant’s deferral election is made.
     3.2. Timing of Deferral Elections; Effect of Election Form.
          (a) General Timing Rule for Deferral Elections. Except as otherwise
provided in this Section 3.2, in order for a Participant to make a valid
election to defer Base Salary and/or Bonus, the Participant must submit an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than the December 31st preceding the Plan Year in which
such compensation will be earned.
          Any deferral election made in accordance with this Section 3.2(a)
shall be irrevocable on December 31st preceding the Plan Year, and shall
continue in force for subsequent Plan Years until modified. Any such
modification shall be in accordance with this Section 3.2(a) and shall be
applied prospectively for Plan Years beginning after the date the Committee
receives the modified Election Form.
          (b) Timing of Deferral Elections for Newly Eligible Plan Participants.
A selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary and/or Bonus attributable to services to be performed after such
election, provided that the Participant submits an Election Form on or before
the deadline established by the Committee, which in no event shall be later than
30 days after the Participant first becomes eligible to participate in the Plan.
          If a deferral election made in accordance with this Section 3.2(b)
relates to compensation earned based upon a specified performance period, the
amount eligible for deferral shall be equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.
          Any deferral election made in accordance with this Section 3.2(b)
shall become irrevocable no later than the 30th day after the date the selected
Employee becomes eligible to participate in the Plan.
     3.3. Withholding and Crediting of Annual Deferral Amounts. For each Plan
Year, the Base Salary portion of the Annual Deferral Amount shall be withheld
from each regularly scheduled Base Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Salary. The Bonus portion
of the Annual Deferral Amount shall be withheld at the time the Bonus is or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.

-8-



--------------------------------------------------------------------------------



 



     3.4. Company Contribution Amount
          (a) For each Plan Year, the Company may be required to credit amounts
to a Participant’s Annual Account in accordance with the Participant’s Plan
Agreement (if any), which amounts shall be part of the Participant’s Company
Contribution Amount for that Plan Year. Such amounts shall be credited to the
Participant’s Annual Account for the applicable Plan Year on the date or dates
prescribed by such agreements.
          (b) For each Plan Year, the Company, in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Annual
Account under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.
     3.5. Vesting.
          (a) A Participant shall at all times be 100% vested in the portion of
his or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.6.
          (b) A Participant shall be vested in the portion of his or her Account
Balance attributable to any Company Contribution Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.6, in accordance with the
vesting schedule(s) set forth in his or her Plan Agreement (if any). If not
addressed in such agreements, a Participant shall vest in the portion of his or
her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.6, in
accordance with the following schedule:

          Years of Plan Participation   Vested Percentage
Less than 1 year
    0 %
1 year or more, but less than 2
    20 %
2 years or more, but less than 3
    40 %
3 years or more, but less than 4
    60 %
4 years or more, but less than 5
    80 %
5 years or more
    100 %

          (c) Notwithstanding anything to the contrary contained in this
Section 3.5, in the event of a Change in Control, or upon a Participant’s
Separation from Service on or after qualifying for Retirement, or on the
Participant’s death prior to Separation from Service, any amounts that are not
vested in accordance with Section 3.5(b) above, shall immediately become 100%
vested.

-9-



--------------------------------------------------------------------------------



 



     3.6. Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
          (a) Measurement Funds. Subject to the restrictions found in
Section 3.6(b) below, the Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect as of the first day of the
first calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.
          (b) Election of Measurement Funds. A Participant, in connection with
his or her initial deferral election in accordance with Section 3.2 above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.6(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Participant may make this election only once each month or
such other limit as the Committee, in its sole discretion, may impose on the
frequency with which one or more of the Measurement Funds elected in accordance
with this Section 3.6(b) may be added or deleted by such Participant and on the
frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
          (c) Proportionate Allocation. In making any election described in
Section 3.6(b) above, the Participant shall specify on the Election Form, in
increments of five percent (5%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.
          (d) Crediting or Debiting Method. The performance of each Measurement
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

-10-



--------------------------------------------------------------------------------



 



          (e) No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.
     3.7. FICA and Other Taxes.
          (a) Annual Deferral Amounts. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant’s Base Salary and/or Bonus,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary and/or Bonus that is not being deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.7.
          (b) Company Contribution Amounts. When a Participant becomes vested in
a portion of his or her Account Balance attributable to any Company Contribution
Amounts, the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary and/or Bonus that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Contribution Amount, as applicable,
in order to comply with this Section 3.7.
          (c) Distributions. The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
ARTICLE 4
SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES
     4.1. Scheduled Distributions. Concurrently with each election to defer an
Annual Deferral Amount, a Participant may elect to receive all or a portion of
such Annual Deferral Amount, plus amounts credited or debited on that amount
pursuant to Section 3.6, in the form of a lump sum payment or an Annual
Installment Method over a period of five years, calculated as of the close of
business on or about the Benefit Distribution Date designated by the Participant
in accordance with this Section (a “Scheduled Distribution”). The Benefit
Distribution Date for the amount subject to a Scheduled Distribution election
shall be the first day of any Plan Year

-11-



--------------------------------------------------------------------------------



 



designated by the Participant, which may be no sooner than two Plan Years after
the end of the Plan Year to which the Participant’s deferral election relates,
unless otherwise provided on an Election Form approved by the Committee.
     Subject to the other terms and conditions of this Plan, for each Scheduled
Distribution elected, the lump sum payment shall be made, or installment
payments shall commence, no later than 60 days after the Benefit Distribution
Date. By way of example, if a Scheduled Distribution is elected for Annual
Deferral Amounts that are earned in the Plan Year commencing January 1, 2009,
the earliest Benefit Distribution Date that may be designated by a Participant
would be January 1, 2012, and the Scheduled Distribution would be paid or
commence no later than 60 days after such Benefit Distribution Date.
     4.2. Postponing Scheduled Distributions. A Participant may elect only once
to postpone a Scheduled Distribution described in Section 4.1 above and/or
change the form of payment, and have such amount paid or commence no later than
60 days after an allowable alternative Benefit Distribution Date designated in
accordance with this Section 4.2. In order to make such an election, the
Participant must submit an Election Form to the Committee in accordance with the
following criteria:
          (a) The election shall have no effect until at least 12 months after
the date on which the election is made;
          (b) The new Benefit Distribution Date must be the first day of a Plan
Year that is no sooner than five years after the previously designated Benefit
Distribution Date; and
          (c) The election must be made at least 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.
     For purposes of applying the provisions of this Section 4.2, a
Participant’s election shall not be considered to be made until the date on
which the election becomes irrevocable. Such an election shall become
irrevocable on a date determined by the Committee; provided, however, that such
date shall be no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.
     4.3. Other Benefits Take Precedence Over Scheduled Distributions. Should an
event occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 8, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

-12-



--------------------------------------------------------------------------------



 



     4.4. Unforeseeable Emergencies.
          (a) If a Participant experiences an Unforeseeable Emergency prior to
the occurrence of a distribution event described in Articles 5 through 8, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or about the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (A) through reimbursement or compensation by insurance or
otherwise, (B) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship or
(C) by cessation of deferrals under this Plan.
          If the Committee, in its sole discretion, approves a Participant’s
petition for payout from the Plan, the Participant’s Benefit Distribution Date
for such payout shall be the date on which such Committee approval occurs and
such payout shall be distributed to the Participant in a lump sum no later than
60 days after such Benefit Distribution Date. In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.
          (b) A Participant’s deferral elections under this Plan shall also be
cancelled to the extent the Committee determines that such action is required
for the Participant to obtain a hardship distribution from an Employer’s 401(k)
Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).
ARTICLE 5
CHANGE IN CONTROL BENEFIT
     5.1. Change in Control Benefit. In the event that a Change in Control
occurs prior to the Participant’s Separation from Service or death, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Change in Control Benefit”). The Benefit Distribution
Date for the Change in Control Benefit, if any, shall be the last day of the
month on which the Change in Control occurs.
     5.2. Payment of Change in Control Benefit. The Change in Control Benefit,
if any, shall be calculated as of the close of business on or about the
Participant’s Benefit Distribution Date, as determined by the Committee, and
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.
ARTICLE 6
RETIREMENT BENEFIT
     6.1. Retirement Benefit. If a Participant experiences a Separation from
Service that qualifies as a Retirement prior to Change in Control or the
Participant’s death, the Participant

-13-



--------------------------------------------------------------------------------



 



shall be eligible to receive his or her vested Account Balance in either a lump
sum or an Annual Installment Method over a period of five years, as elected by
the Participant in accordance with Section 6.2 (the “Retirement Benefit”). A
Participant’s Retirement Benefit shall be calculated as of the close of business
on or about the applicable Benefit Distribution Date for such benefit, which
shall be (i) the first day of the seventh month following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the last day of the
month in which the Participant experiences a Separation from Service; provided,
however, if a Participant changes the form of distribution for the Retirement
Benefit in accordance with Section 6.2(b), the Benefit Distribution Date for the
Retirement Benefit shall be determined in accordance with Section 6.2(b).
     6.2. Payment of Retirement Benefit.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method
over a period of five years. If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then such Participant shall be
deemed to have elected to receive the Retirement Benefit as a lump sum.
          (b) A Participant may change the form of payment for the Retirement
Benefit only once by submitting an Election Form to the Committee in accordance
with the following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made;
               (ii) The new Benefit Distribution Date for the Participant’s
Retirement Benefit shall be five years after the Benefit Distribution Date that
would otherwise have been applicable to such benefit; and
               (iii) The election must be made at least 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Retirement Benefit.
          For purposes of applying the provisions of this Section 6.2(b), a
Participant’s election to change the form of payment for the Retirement Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Retirement Benefit. Subject to the
requirements of this Section 6.2(b), the most recent Election Form that has
become effective shall govern the form of payout of the Participant’s Retirement
Benefit.
          (c) The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining

-14-



--------------------------------------------------------------------------------



 



installments, if any, shall be paid no later than 60 days after each anniversary
of the Participant’s Benefit Distribution Date.
ARTICLE 7
TERMINATION BENEFIT
     7.1. Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement prior to Change in Control or the
Participant’s death, the Participant shall receive his or her vested Account
Balance in the form of a lump sum payment or an Annual Installment Method over a
period of five years, as elected by the Participant in accordance with
Section 7.2 (the “Termination Benefit”). A Participant’s Termination Benefit
shall be calculated as of the close of business on or about the applicable
Benefit Distribution Date for such benefit, which shall be (i) the first day of
the seventh month following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the last day of the month in which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution for the Termination Benefit in accordance with
Section 7.2(b), the Benefit Distribution Date for the Termination Benefit shall
be determined in accordance with Section 7.2(b).
     7.2. Payment of Termination Benefit.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Termination Benefit in a lump sum or pursuant to an Annual Installment Method
over a period of five years. If a Participant does not make any election with
respect to the payment of the Termination Benefit, then such Participant shall
be deemed to have elected to receive the Termination Benefit as a lump sum.
          (b) A Participant may change the form of payment for the Termination
Benefit only once by submitting an Election Form to the Committee in accordance
with the following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made;
               (ii) The new Benefit Distribution Date for the Participant’s
Termination Benefit shall be five years after the Benefit Distribution Date that
would otherwise have been applicable to such benefit; and
               (iii) The election must be made at least 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Termination Benefit.
          For purposes of applying the provisions of this Section 7.2(b), a
Participant’s election to change the form of payment for the Termination Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become

-15-



--------------------------------------------------------------------------------



 



irrevocable on a date determined by the Committee; provided, however, that such
date shall be no later than 12 months prior to the Benefit Distribution Date
that would otherwise have been applicable to the Participant’s Termination
Benefit. Subject to the requirements of this Section 7.2(b), the most recent
Election Form that has become effective shall govern the form of payout of the
Participant’s Termination Benefit.
          (c) The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.
ARTICLE 8
DEATH BENEFIT
     8.1. Death Benefit. If a Participant dies prior to a Change in Control or
the Participant’s Separation from Service, the Participant’s Beneficiary(ies)
shall be eligible to receive his or her vested Account Balance in either a lump
sum or an Annual Installment Method over a period of five years, as elected by
the Participant in accordance with Section 8.2 (the “Death Benefit”). A
Participant’s Death Benefit shall be calculated as of the close of business on
or about the applicable Benefit Distribution Date for such benefit, which shall
be the last day of the month in which the Committee is provided with proof that
is satisfactory to the Committee of the Participant’s death; provided, however,
if a Participant changes the form of distribution for the Death Benefit in
accordance with Section 8.2(b), the Benefit Distribution Date for the Death
Benefit shall be determined in accordance with Section 8.2(b).
     8.2. Payment of Death Benefit.
          (a) A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the Death
Benefit in a lump sum or pursuant to an Annual Installment Method over a period
of five years. If a Participant does not make any election with respect to the
payment of the Death Benefit, then such Participant shall be deemed to have
elected to receive the Death Benefit as a lump sum.
          (b) A Participant may change the form of payment for the Death Benefit
only once by submitting an Election Form to the Committee in accordance with the
following criteria:
               (i) The election shall not take effect until at least 12 months
after the date on which the election is made; and
               (ii) The election must be made at least 12 months prior to the
Benefit Distribution Date that would otherwise have been applicable to the
Participant’s Death Benefit.
          For purposes of applying the provisions of this Section 8.2(b), a
Participant’s election to change the form of payment for the Death Benefit shall
not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable on a date determined by
the Committee; provided, however, that such date shall be no later than the date
that is 12 months prior to the Benefit Distribution Date that would

-16-



--------------------------------------------------------------------------------



 



otherwise have been applicable to the Participant’s Death Benefit. Subject to
the requirements of this Section 8.2(b), the most recent Election Form that has
become effective shall govern the form of payout of the Participant’s Death
Benefit.
          (c) The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.
ARTICLE 9
BENEFICIARY DESIGNATION
     9.1. Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     9.2. Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form. If the Participant names
someone other than his or her spouse as a Beneficiary, the Committee may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Committee, executed by such Participant’s spouse and
returned to the Committee. Upon submitting a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be canceled. The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant prior to his or her death.
     9.3. Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.
     9.4. No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
     9.5. Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.
     9.6. Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company, all Employers and
the Committee

-17-



--------------------------------------------------------------------------------



 



from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement (if any) shall terminate upon such full
payment of benefits.
ARTICLE 10
LEAVE OF ABSENCE
     10.1. Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.2.
     10.2. Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to the Committee for each such election in accordance with Section 3.2
above.
ARTICLE 11
TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
     11.1. Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Committee and the Company reserve the right to
terminate the Plan. In the event of a Plan termination no new deferral elections
shall be permitted for the Participants and the Participants shall no longer be
eligible to receive new company contributions. However, after the Plan
termination the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to be credited or debited to such Participants’ Account
Balances pursuant to Section 3.6. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix), the Committee or Company may provide that upon termination
of the Plan, all Account Balances of the Participants shall be distributed,
subject to and in accordance with any rules established by the Committee or the
Company deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

-18-



--------------------------------------------------------------------------------



 



     11.2. Amendment. The Committee or the Company may, at any time, amend or
modify the Plan in whole or in part. Notwithstanding the foregoing, no amendment
or modification shall be effective to decrease the value of a Participant’s
vested Account Balance in existence at the time the amendment or modification is
made.
     11.3. Plan Agreement. Despite the provisions of Sections 11.1 and 11.2, if
a Participant’s Plan Agreement (if any) contains benefits or limitations that
are not in this Plan document, the Committee or Company may only amend or
terminate such provisions with the written consent of the Participant.
     11.4. Effect of Payment. The full payment of the Participant’s vested
Account Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement (if any)
shall terminate.
ARTICLE 12
ADMINISTRATION
     12.1. Committee Duties. Except as otherwise provided in this Article 12,
this Plan shall be administered by the Compensation and Stock Option Committee
of the Board (the “Committee”). Members of the Committee may be Participants
under this Plan. The Committee shall also have the discretion and authority to
(a) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, (b) decide or resolve any and all
questions, including benefit entitlement determinations and interpretations of
this Plan, as may arise in connection with the Plan; and (c) delegate certain
responsibilities to certain management employees. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.
     12.2. Administration Upon Change In Control. Within 120 days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party administrator
(the “Administrator”). The Administrator shall be the Committee provided for in
Section 12.1 above and shall perform any or all of the duties described in
Section 12.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.
     12.3. Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel.

-19-



--------------------------------------------------------------------------------



 



     12.4. Binding Effect of Decisions. The decision or action of the Committee
or Administrator, as applicable, with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
     12.5. Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.
     12.6. Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service or death
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.
ARTICLE 13
OTHER BENEFITS AND AGREEMENTS
     13.1. Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 14
CLAIMS PROCEDURES
     14.1. Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
     14.2. Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90 day period. In no event shall such extension exceed a period of 90 days from
the end

-20-



--------------------------------------------------------------------------------



 



of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:
          (a) that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or
          (b) that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:
               (i) the specific reason(s) for the denial of the claim, or any
part of it;
               (ii) specific reference(s) to pertinent provisions of the Plan
upon which such denial was based;
               (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary;
               (iv) an explanation of the claim review procedure set forth in
Section 14.3 below; and
               (v) a statement of the Claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.
     14.3. Review of a Denied Claim. On or before 60 days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):
          (a) may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the claim for benefits;
          (b) may submit written comments or other documents; and/or
          (c) may request a hearing, which the Committee, in its sole
discretion, may grant.
     14.4. Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the

-21-



--------------------------------------------------------------------------------



 



Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:
          (a) specific reasons for the decision;
          (b) specific reference(s) to the pertinent Plan provisions upon which
the decision was based;
          (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and
          (d) a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).
     14.5. Legal Action. A Claimant’s compliance with the foregoing provisions
of this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE 15
TRUST
     15.1. Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company, within its sole discretion, may establish a trust by a trust
agreement with a third party, the trustee, to which the Company may, in its
discretion, contribute cash or other property to provide for the benefit
payments under the Plan (the “Trust”).
     15.2. Interrelationship of the Plan and the Trust. The provisions of the
Plan and the Plan Agreement (if any) shall govern the rights of a Participant to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to the Trust. The Company shall at all times remain
liable to carry out its obligations under the Plan.
     15.3. Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE 16
MISCELLANEOUS
     16.1. Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and

-22-



--------------------------------------------------------------------------------



 



401(a)(1). The Plan shall be administered and interpreted (a) to the extent
possible in a manner consistent with the intent described in the preceding
sentence, and (b) in accordance with Code Section 409A and related Treasury
guidance and Regulations.
     16.2. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     16.3. Company’s Liability. The Company’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement (if any). The
Company shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan and his or her Plan Agreement (if any).
     16.4. Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     16.5. Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.
     16.6. Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
     16.7. Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

-23-



--------------------------------------------------------------------------------



 



     16.8. Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     16.9. Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.
     16.10. Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Reliance Steel & Aluminum Co.
Attn: Chief Financial Officer
350 S. Grand Ave., Ste. 5100
Los Angeles, CA 90071
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     16.11. Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     16.12. Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.
     16.13. Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     16.14. Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

-24-



--------------------------------------------------------------------------------



 



     16.15. Distribution in the Event of Income Inclusion Under Code
Section 409A. If any portion of a Participant’s Account Balance under this Plan
is required to be included in income by the Participant prior to receipt due to
a failure of this Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, the Committee may determine that such Participant
shall receive a distribution from the Plan in an amount equal to the lesser of
(i) the portion of his or her Account Balance required to be included in income
as a result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account
Balance.
     16.16. Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.6. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not be made before the first day
of the seventh month following such Participant’s Separation from Service.
     16.17. Limited Cashout. Notwithstanding anything herein to the contrary,
the Committee may, in its discretion, automatically pay out a Participant’s
vested Account Balance in a lump sum, provided that such payment satisfies the
requirements in (a) through (c) below:
          (a) Such payment results in the termination and liquidation of the
entirety of the Participant’s interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treas. Reg. §1.409A-1(c)(2);
          (b) Such payment is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B); and
          (c) Such exercise of Committee discretion is evidenced in writing no
later than the date of such payment.
IN WITNESS WHEREOF, the Company has signed this Plan document to be effective as
of December 1, 2008.

-25-



--------------------------------------------------------------------------------



 



            “Company”

Reliance Steel & Aluminum Co.,
a California corporation
      By:   /s/ Karla R. Lewis         Title: Executive Vice President and Chief
Financial Officer (Principal Financial Officer; Principal Accounting Officer)   

-26-



--------------------------------------------------------------------------------



 



         

APPENDIX A
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE
AVAILABLE IN ACCORDANCE WITH NOTICE 2007-86
The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.
Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Articles 4 through 8 of the Plan, the Committee may,
to the extent permitted by Notice 2007-86, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2008. Any
distribution election(s) made by a Participant in accordance with this
Appendix A shall not be treated as a change in either the form or timing of a
Participant’s benefit payment for purposes of Code Section 409A or the Plan.
The Committee shall interpret all provisions relating to an election submitted
in accordance with this Appendix in a manner that is consistent with Code
Section 409A and related Treasury guidance or Regulations. By way of example, if
any distribution election submitted by a Participant in 2008 either (a) relates
to an amount that would otherwise be paid to the Participant in 2008, or (b)
would cause an amount to be paid to the Participant in 2008, such election shall
not be effective.

-1-